                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF OKLAHOMA

SCOTTY J. HAMMONS,                               )
                                                 )
                      Plaintiff,                 )
                                                 )
v.                                               )      Case No. CIV-19-179-SPS
                                                 )
ANDREW M. SAUL,                                  )
Commissioner of the Social                       )
Security Administration, 1                       )
                                                 )
                      Defendant.                 )

               OPINION AND ORDER AWARDING
       ATTORNEY’S FEES TO THE PLAINTIFF UNDER THE EAJA

       Plaintiff Scotty J. Hammons was the prevailing party in this action under the Social

Security Act. Plaintiff seeks an award of attorney’s fees in the amount of $5,467.20,

pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d). The Commissioner has

no objection to the fee award.

       Upon review of the record herein, the Court finds that said amount is reasonable and

that the Commissioner should be ordered to pay it to the Plaintiff as the prevailing party

herein. See 28 U.S.C. § 2412(d)(1)(A) (“Except as otherwise specifically provided by

statute, a court shall award to a prevailing party other than the United States fees and other

expenses, in addition to any costs awarded pursuant to subsection (a), incurred by that party

in any civil action (other than cases sounding in tort)[.]”); see also Manning v. Astrue, 510



 1 On June 4, 2019, Andrew M. Saul became the Commissioner of Social Security. In accordance
with Fed. R. Civ. P. 25(d), Mr. Saul is substituted for Nancy A. Berryhill as the Defendant in this
action.
F.3d 1246, 1251 (10th Cir. 2007) (“The EAJA therefore permits attorney’s fees

reimbursement to financially eligible prevailing parties, who make a proper application,

and not to their attorneys.”).

       Accordingly, IT IS ORDERED that the Plaintiff’s Motion for Award of Attorney

Fees Pursuant to the Equal Access to Justice Act [Docket No. 21] is hereby granted and

that the Government is hereby ordered to pay the above-referenced amount to the Plaintiff

as the prevailing party herein. IT IS FURTHER ORDERED that if the Plaintiff’s attorney

is subsequently awarded any fees pursuant to 42 U.S.C. § 406(b)(1), said attorney shall

refund the smaller amount of such fees to the Plaintiff pursuant to Weakley v. Bowen, 803

F.2d 575, 580 (10th Cir. 1986).

       DATED this 3rd day of March, 2020.
